Margiotti, Attorney General,
On behalf of the Public Service Commission, you have requested an amplification of formal opinion no. 197 of this department, Removal of Street Railway Tracks. (No. 1), 27 D. & C. 161, wherein you were advised that it is the duty of the commission to refuse to grant permission to a street railway company to abandon its service, unless it removes all of its tracks and other facilities, from the improved portion of the highway, and restores, and paves that portion of the highway previously occupied by its facilities so as to conform with the remaining surface of the roadway.
You now wish to be advised whether the commission is obliged to attach this condition in every case where a street railway company makes application for permission, to abandon service.
Formal opinion no. 197 was not intended to remove from the commission its discretion to investigate and. examine the facts in each case, and to dispose of the same in such a manner as is justified by the evidence disclosed. The commission has the right to make rules and regulations and to specify in what manner its order shall be carried out. Accordingly, although it is the duty of the commission to require a street railway company to remove its tracks and other facilities from the improved section of the highway and to restore and pave that portion of the highway so as to conform with the remaining portion of the roadway, the commission may, nevertheless, specify to what extent such work is necessary, the manner in. which this result is to be accomplished, the time within which said work must be done, and the imposition of such, conditions as it may deem to be just.